Pee Cueiam.
This is an action for malicious prosecution in which the jury returned a verdict in favor of the defendant. The court’s memorandum of decision denying the plaintiff’s motion to set aside the verdict stated that the evidence, taken in the light most favorable to the plaintiff, “failed to disclose *577that the defendant had ‘procured’ the arrest of the plaintiff. . . . There was no intimation in the evidence that the defendant expressed a desire that the plaintiff should be arrested, requested that the plaintiff be arrested or insisted upon it. A person is deemed to have initiated a proceeding if his direction or request, or pressure of any kind by him, was the determining factor in the officer’s (or prosecutor’s) decision to commence the prosecution. Zenik v. O’Brien, 137 Conn. 592, 596 [79 A.2d 769]. The plaintiff’s proof was lacking in this essential element.”
The record discloses that this observation by the trial court was correct. It is unnecessary to discuss the remaining assignments of error.
There is no error.